Order entered October 12, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-01010-CV
                               No. 05-22-01011-CV
                               No. 05-22-01012-CV
                               No. 05-22-01013-CV
                               No. 05-22-01014-CV
                               No. 05-22-01015-CV
                               No. 05-22-01016-CV
                               No. 05-22-01017-CV

                      IN RE ALEX PERRY NEAL, Relator

         Original Proceedings from the 296th Judicial District Court
                           Collin County, Texas
  Trial Court Cause No. 296-82970, No. 296-82971, No. 296-82972, No. 296-
    82973, No. 296-82974, No. 296-82975, No. 296-082976, No. 296-82977

                                     ORDER
                 Before Justices Molberg, Pedersen, III, and Garcia

      Based on the Court’s opinion of today’s date, we DISMISS these proceedings

for want of jurisdiction.


                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE